Title: From Thomas Jefferson to De Ponçins, 11 September 1785
From: Jefferson, Thomas
To: Ponçins, Marquis de



Sir
Paris Sep. 11. 1785.

I received three days ago the letter you did me the honour to write to me on the 2d of August. Congress have purchased a very considerable extent of country from the Indians, and have passed an Ordinance laying down rules for disposing of it. These admit only two considerations for granting lands: first, military service rendered during the late war: and secondly, money to be paid at the time of granting, for the purpose of discharging their national debt. They direct these lands to be sold at auction to him who will give most for them, but that, at any rate, they shall not be sold for less than a dollar an acre. However as they receive as money the certificates of public debt, and these can be bought for the half or fourth of their nominal value, the price of the lands is reduced in proportion. As Congress exercise their government by general rules only, I do not beleive they will grant lands to any individual for any other considerations than those mentioned in their ordinance. They have ordered the lands to be surveyed, and this work is now actually going on under the directions of their own geographer. They do not require information of the quality of the soil, because they will sell the lands faster than this could be obtained, and after they are sold it is the interest of the purchaser to examine for what the soil is proper. As ours is a country of husbandmen I make no doubt they will receive the book of which you write to me with pleasure and advantage. I have stated to you such facts as might enable you to decide for yourself how far that country presents advantages which might answer your views. It is proper for me to add that every thing relative to the sale and survey of these lands is out of the province of my duty. Supposing you might be desirous of receiving again the letters of Doctr. Franklin, I inclose them and have the honour to be with the greatest respect Sir Your most obedt. & most humble servt.,

Th: Jefferson

